Citation Nr: 1009636	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-38 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including major depressive disorder and 
posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

John Francis, Counsel












INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran was confronted with the death of two 
shipmates in an aircraft crash in December 1970.  

2.  There is no credible medical evidence of a qualifying 
diagnosis of posttraumatic stress disorder. 

3.  The Veteran's major depressive disorder is related to at 
least one traumatic event in service.  


CONCLUSION OF LAW

The criteria for service connection for major depressive 
disorder have been met.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran served as a U.S. Navy aviation mechanic.  He 
contends that his psychiatric disability is a result of 
traumatic experiences in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that 
involved actual or threatened death or serious injury, or 
threat to the physical integrity of self or others; and (2) 
the person's response involved intense fear, helplessness, or 
horror.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  Id. 

A veteran seeking service connection for PTSD may not rely on 
mere service in a combat zone to support a diagnosis of PTSD.  
A stressor must consist of an event during such service that 
is outside the range of usual human experience and such that 
would be markedly distressing to almost anyone, such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed.  It is the 
distressing event, not mere presence that constitutes a valid 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  
Service in a combat zone is stressful to some degree to all 
who are there, whatever their duties or experiences.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 
12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) 
("the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality").  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

As the record showed that the Veteran has also been diagnosed 
with major depressive disorder, VA must consider whether 
service connection is warranted for other psychiatric 
disorders in addition to PTSD.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for psychiatric disorders in service.  

Service personnel records showed that the Veteran served in 
two Navy aviation squadrons.  From May 1968 to August 1969, 
the Veteran was assigned to Fighter Squadron 121 (VF-121) 
located in California.  This unit was a replacement squadron 
and trained personnel for service in deploying squadrons.  
There is no evidence that the Veteran deployed during this 
tour of duty.  From August 1969 to August 1971, the Veteran 
was assigned to Fleet Tactical Support Squadron 50 (VRC-50) 
initially located in Japan and relocated to California in 
February 1971.  This unit operated and repaired carrier 
transport aircraft.  During the Veteran's service in Japan, 
the squadron established detachments at Cubi Point, Republic 
of the Philippines, and at Da Nang, Republic of Vietnam.  
Although the record does not show the dates of temporary 
assignments to the detachments or to ships at sea, the 
Veteran received a personnel evaluation from the detachment 
at Da Nang in March 1970 and medical treatment at Cubi Point 
in December 1970.  Personnel records do not show that the 
Veteran participated in combat action.  

In support of a claim for service connection for PTSD, the 
Veteran reported experiencing five traumatic events in 
service.  While aboard USS Ranger (CV-61) during flight 
operations between September 1968 and March 1969, his 
supervisor was severely injured in a jet blast accident and 
was evacuated by helicopter that later crashed enroute to a 
base, killing all aboard.  While serving in Japan in August 
1969, the Veteran assisted in loading a transport aircraft 
that crashed at sea with no survivors.  While serving in 
Vietnam between March 1970 and September 1970, the Veteran 
witnessed an aircraft crash into a hanger with no survivors.  
The Veteran also reported that he experienced mortar attacks 
at the Da Nang air base on many occasions and had been 
confronted with dead Vietnamese.  Finally, while serving at 
Cubi Point on December 15, 1970, the Veteran assisted in 
loading a transport aircraft that later crashed at sea, 
killing all aboard including two shipmates that he reported 
by name.  

In an October 2006 formal finding, the RO noted that the 
information provided by the Veteran was not sufficiently 
specific to verify the events.  However, in April 2007, the 
Joint Service Record Research Center verified the occurrence 
of the December 1970 aircraft crash and death at sea of two 
named VRC-50 shipmates. 

In December 2004, the Veteran underwent an initial 
psychiatric evaluation by a clinical psychologist who noted 
no previous psychiatric treatment. The Veteran reported that 
he served in Vietnam for three months and experienced mortar 
attacks every evening.  He also reported the death of a 
friend in an aircraft crash. The psychologist noted the 
Veteran's reports of insomnia, emotional instability, 
irritability, and depression.  The Veteran reported intrusive 
thoughts but no flashbacks of these events.  He denied 
suicidal ideations, panic attacks, or memory loss.  The 
psychologist administered a series of psychological tests and 
noted that the Veteran did experience flashbacks, nightmares, 
and poor memory.  He noted the "indexed trauma" for the 
tests was the witnessing of an aircraft crash that killed a 
friend.  The psychologist noted test results indicative of 
symptoms of re-experiencing events, avoidance behavior, and 
hyperarousal.  The psychologist concluded that a DSM-IV 
diagnosis of PTSD was not warranted but that the Veteran's 
symptoms were significant and warranted a diagnosis of 
"partial-PTSD."  In a summary report, the psychologist also 
diagnosed major depression, noting no causative factors other 
than the reported events in service.  

In May 2007, the Veteran underwent an examination by a VA 
contract psychiatrist.     
The psychiatrist noted that the Veteran had not received and 
was not currently receiving inpatient or outpatient 
psychotherapy.  The psychiatrist noted the Veteran's reports 
of sad mood, social withdrawal, avoidance behavior, 
irritability and insomnia that began after returning home 
from military service.  The Veteran reported the occurrences 
of the aircraft crash that killed his friend and the mortar 
attacks on his base.  He admitted that he had not personally 
witnessed any deaths but felt responsible and guilt by 
association.  The physiatrist noted no other post-service 
traumatic events or other behavioral factors and that the 
Veteran was a reliable historian.  The psychiatrist diagnosed 
major depressive disorder and added, "It is suggested that 
this may possibly be a progression of the posttraumatic 
stress disorder though that cannot be reliably ascertained."   

Records of outpatient treatment by the Veteran's private 
primary care physician showed prescriptions for anti-
depression medication starting in May 2007.  The physician 
diagnosed insomnia and depression, but there is no record of 
any ongoing psychiatrist treatment or counseling.  

The Board concludes that the Veteran was not in combat.  The 
Veteran does not contend that he participated in combat 
action, and the service records do not indicate any combat 
action or awards.  Therefore, verification of any traumatic 
events in service is required.  The Board concludes that 
there is credible and probative evidence, provided by the 
Veteran and JSRRC, that the Veteran was confronted with the 
sudden death of two shipmates in an aircraft crash on 
December 15, 1970.  However, the circumstances of the event 
showed that the Veteran did not witness the crash at sea as 
he was stationed at a base at that time.  Other specific 
events could not be confirmed as the Veteran did not provide 
a narrow period of time for the events to permit research of 
military records.  Although the Board acknowledges that the 
airbase in Vietnam may have received incoming mortar and 
rocket attacks, the Veteran reported only general 
apprehension and not that he witnessed nearby detonations, 
death, or serious injury.   

The Board concludes that service connection for posttraumatic 
stress disorder is not warranted because there is no credible 
medical evidence of a diagnosis of PTSD.  The psychologist in 
2004 diagnosed "partial PTSD" and noted that the Veteran's 
symptoms did not include all the features required for a 
complete diagnosis under DSM-IV.  The psychiatrist in 2007 
did not diagnose PTSD. 

However, the Board concludes that service connection is 
warranted for major depression.  This disorder was diagnosed 
by both mental health examiners.  Although not explicit, both 
examiners discussed the Veteran's reports of events in 
service at length and related his symptoms to those events 
and not to any other factors.  At least one traumatic event 
has been verified.  The Board considered the Veteran's 
statements that he had experienced symptoms of depressed mood 
and withdrawal at the time of the loss of two friends which 
continued after service and concludes that his statements are 
competent observations and are credible as they are 
consistent and were accepted by his clinicians.  The 
psychiatrist in 2007 also noted that the Veteran was a 
reliable historian.  


ORDER

Service connection for major depressive disorder is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


